PD-1182-15
                                                                          COURT OF CRIMINAL APPEALS
                                                                                             AUSTIN, TEXAS
                                                                         Transmitted 9/29/2015 8:14:58 AM
                                                                           Accepted 9/30/2015 3:04:58 PM
                                                                                              ABEL ACOSTA
                     IN THE COURT OF CRIMINAL APPEALS
                                                                                                    CLERK


                            FOR THE STATE OF TEXAS


                                         *
RUBEN MIGUEL ALANIZ
    Appellant

                                         *        No. PD-1182-15
vs.
                                                  COANo. 10-14-00183-CR
THE STATE OF TEXAS,
       Appellee

                        MOTION FOR EXTENSION OF TIME TO
                  FTTE PETITION FOR DISCPFTTONARY REVIEW

TO THE HONORABLE COURT OF APPEALS:

       COMES NOW, the Appellant, by and through her undersigned Attorney of
Record, and respectfully moves the Court to extend the time for filing apetition for
discretionary review in this cause, and in support therefore would show the Court as
 follows:

                                             I.


        Appellant was found guilty ofthe offense of Aggravated Robbery in Cause No.
 2012-2237-C2 in the 54th District Court ofMcLennan County, Texas. Appellant
 appealed his conviction to the Court ofAppeals for the Tenth Judicial District. That court
 affirmed the trial court decision in an opinion delivered on August 6, 2015.
                                                                                       II.


        Appellant's petition for discretionary review is currently due on October 8, 2015.
             FILED IN                        V.
 COURT OF CRIMINAL APPEALS

        September 30, 2015

      ABEL ACOSTA, CLERK
      Appellant hereby requests an extension of time to file his Petition for Discretionary
Review until November 8, 2015, and as reasons therefore would show this cause as

follows:

          Appellant was represented on direct appeal by appointed counsel. Although the
decision was issued on August 6, 2015, the appointed counsel did not attempt to notify
him of the opinion until August 17, 2015, when she prepared aletter. That letter was not
received by appellant until the end ofAugust. In the letter counsel notified appellant of
the decision, and advised him that she would not be pursuing apetition for discretionary
review. Appellant attempted to familiarize himself with the rules, but did not feel
competent to prepare the petition. His family immediately started seeking counsel to
assist, and was not able to retain the undersigned counsel until this date.
          Counsel does not have sufficient time to properly prepare a petition for
 discretionary review by the current due date, and for that reason seeks additional time to
 do so.

           WHEREFORE, PREMISES CONSIDERED, Appellant respectfully requests this
 honorable court to extend the time for filing Appellant's Petition for Discretionary Review
 in this cause to November 8,2015.

                                                    Respectfully submitted,


                                                        /s/ Walter M. Reaves. Jr.
                                                     Walter M. Reaves, Jr.
                                                     100 N. 6th Street, Suite 802
                                                     Waco, Texas 76701
                                                     (254) 296-0020
                                              FAX (877) 726-4411
                                              TBA# 16644200
                                              walterreaves@att.net




                          CERTIFICATE OF SERVICE

      Ihereby certify that atrue and correct copy ofthe foregoing motion was delivered
to Abel Reyna, District Attorney for McLennan County, Texas, on September^i., 2015.
                                                   /s/ Walter M. Reaves. Jr.
                                              Walter M. Reaves, Jr.